DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/22/2022 is being considered by the examiner.

Response to Arguments
Applicant’s arguments, see Remarks, filed 7/18/2022, with respect to Amended claims 17-24 have been fully considered and are persuasive.  The previous objection and rejections of claims 17-24 have been withdrawn. 
Allowable Subject Matter
Claim 17-24 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding claims 17-20, the prior art of record fails to teach either alone or in combination all of the limitations of claim 17, especially that the event includes a change of a position for the wireless power receiver in an operating volume during a power transfer phase; and transmitting to the transmitter in the power transfer phase, an end power transfer packet based on the occurring of the event in combination with other limitations recited in the claimed invention. 
Regarding claims 21-24, the prior art of record fails to teach either alone or in combination all of the limitations of claim 21, especially that the event includes a change of a position for the wireless power receiver in an operating volume in the power transfer phase; and removing a power signal based on the end power transfer packet, which also requests the wireless power transmitter to initiate a new digital ping and perform a new calibration in combination with other limitations recited in the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J WARMFLASH whose telephone number is (571)270-1434. The examiner can normally be reached 8AM-6PM EST M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
MW
7/21/2022

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836